Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 1/13/2022 are acknowledged.  1 and 4-34 are pending.


Response to Arguments
Arguments filed 1/13/2022 have been considered. 
	The new claim amendments are addressed below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first fluid device” in claim 23 and “a plurality of fluid devices” in claim 29.  It is noted that “a second fluid device” in claim 23 is modified by structure later in the claim and thus does not invoke 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
	The first fluid device is taken to be a stream straightener, an aerator, a spray head, a laminar flow blade, or a rain can (para [0062] pf the instant specification).
	The plurality of fluid devices are taken to be chosen from a stream straightener, an aerator, a spray head, a laminar flow blade, or a rain can or a fluidic chip as described in para [0064] of the instant specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koganezawa et al. (US 6,135,146) in view of Chewins (US 2007/0163935).
	Regarding Claim 1, Koganezawa discloses a faucet (automatic faucet device for cleaning human body with ozone-water; title) comprising: a spout including a waterway defining an outlet (water supply head 2 with a waterway leading to discharge port 21; FIG. 2; col. 3, lines 58-61); at least one valve in fluid communication with the waterway of the spout (second solenoid valve 6 upstream of water supply head 2/discharge port 21; FIG. 6; col. 5, line 66-col. 6, line 1); a controller in communication with the at least one valve (solenoid valve control circuit 78 for driving solenoid valve 6; FIG. 7; col. 5, lines 42-44); and a disinfectant device fluidly coupled to the waterway of the spout (ozone-water source 8; FIG. 6; col. 4, line 66-col. 5, line 5), the faucet being configured to selectively flow fluid through the disinfectant device in response to an input to the controller (solenoid valve control circuit 78 for controlling second solenoid valve 6 operating in response to input from flip-flop circuit 77; FIG. 7; col. 5, lines 42-44).  The disinfectant device includes an electrolytic ozone generator (The ozone-water generator 8 may use electrolysis of water. col. 5, lines 7-10). 
	Koganezawa does not teach a gas mitigation system as claimed.  Chewins teaches an ozonated water nozzle device for disinfecting surfaces including human and animal wounds (abstract).  Chewins teaches using a manifold (31) and a fan (32) connected to an ozone destroyer (32a) in order to destroy 
	Additionally, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to use an electric controller in communication with the valve and the gas mitigation system in order to provide automatic control of the entire faucet device (Koganezawa already teaches using electric control). 
	Regarding Claim 4, Koganezawa discloses the faucet of claim 3, but does not explicitly disclose wherein the antibacterial device includes a first electrolytic ozone generator in serial fluid communication with a second electrolytic ozone generator. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have had the antibacterial device. -- includes a first electrolytic ozone generator in serial fluid communication with a second electrolytic ozone generator, since a mere duplication of essential working part of device involves only routine skill in the art. The motivation for doing so would be to increase the amount of ozonation.
	Regarding Claim 11, Koganezawa discloses the faucet of claim 1, further comprising a user interface in communication with the controller (LED arrays 11 and 12; FIG. 3; col. 4, lines 42-46), the user interface including a time indicator configured to display a representation of the time water is discharged from the outlet of the spout (LED array 11 indicates a remaining time in a pre-cleaning period of time and LED array indicating a remaining time in an ozone-water sterilization period of time; col. 4, lines 42-46). 
	Regarding Claim 13, Koganezawa discloses the faucet of claim 1, wherein the faucet is configured to selectively operate in a treatment mode and a non-treatment mode (ozone-water .


Claims 6 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koganezawa et al. (US 6,135,146) and Chewins (US 2007/0163935) as applied to claim 1 above, and further in view of Glenn et al. (US 2010/0326472).
	Regarding Claim 6, Koganezawa discloses the faucet of claim 1, further comprising a sensor in communication with the controller and  configured to detect a user's hands in proximity to the spout (detector 7 for detecting the presence of a user's hands; FIGS. 2 and 4; col..3, lines 58-65), but does not explicitly disclose the controller configured to determine hand washing compliance. Glenn is directed to an automated washing system with compliance verification (title) and teaches a controller configured to determine hand washing compliance (Paragraph 0104 explains that the cleaning station can provide a video alarm indicating "Successful Cleaning" or "Warning Cleaning Failed".). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koganezawa with the teaching of Glenn for the purpose of providing compliance verification (paragraph 0002).
	Regarding Claim15, Koganezawa discloses the faucet of claim 1, further comprising a user interface in communication with the controller (LED arrays 11 and 12; FIG.3; col.4, lines 42-46), but does not explicitly disclose the user interface including a compliance indicator configured to display a representation of a user's compliance with hand hygiene protocols.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koganezawa with the teaching of Glenn for the purpose of providing compliance verification (paragraph 0002).
	Regarding Claim 16, modified Koganezawa discloses the faucet of claim 15, but does not explicitly disclose wherein the compliance indicator provides a visual pass/fail indication of compliance with hand hygiene protocols. 
	Glenn is directed to an automated washing system with compliance verification (title) and teaches a compliance indicator providing a visual pass/fail indication of compliance with hand hygiene protocols (Paragraph 0104 explains that the cleaning station can provide a video alarm indicating "Successful Cleaning" or "Warning Cleaning Failed".). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koganezawa with the teaching of Glenn for the purpose of providing compliance verification (paragraph 0002). 
	Regarding Claim 17, Koganezawa discloses the faucet of claim 1, but does not explicitly disclose further comprising a sensor configured to detect the amount of time that a user's hands are in a water stream discharged from the outlet of the spout. 
	Glenn is directed to an automated washing system with compliance verification (title) and teaches a sensor configured to detect the amount of time that a user's hands are in a water stream discharged from the outlet of the spout (Paragraph 0069 describes optical · sensor 216 initiating a cleaning cycle and determining the duration of the washing.). 

	Regarding Claim 18, modified Koganezawa discloses the faucet of claim 17, wherein the controller is configured to provide an indication of the amount of time that the water stream is discharged from the outlet (LED array 11 indicates a remaining time in a pre-cleaning period of time and LED array indicating a remaining time in an ozone-water sterilization period of time; col. 4, lines 42-46), but does not explicitly disclose wherein the amount of time that a user's hands are in the water stream. 
	Glenn is directed to an automated washing system with compliance verification (title) and teaches a controller configured to provide an indication of the amount of time that a user's hands are in the water stream (Paragraph 0070 describes an exemplary station-use record 336 having data associated with a plurality of users, including an employee name and a duration 408 of how long the user 204 kept his or her hands in the washbasin 408. FIG. 4; paragraph 0070). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koganezawa with the teaching of Glenn for the purpose of providing compliance verification (paragraph 0002). 
	Regarding Claim 19, modified Koganezawa discloses the faucet of claim 18, but does not explicitly disclose wherein data regarding the amount of time that the user's hands are in the water stream is stored in a remote database. 
	Glenn is directed to an automated washing system with compliance verification (title) and teaches wherein data regarding the amount of time that the user's hands are in the water stream is stored in a remote database (Employee record 340, which may contain information about duration of washing, may be maintained centrally at an administration computer 104. FIGS. SA and 58; paragraph 0079). 

	Regarding Claim 20, modified Koganezawa discloses the faucet of claim 19, but does not explicitly disclose wherein the remote database is a cloud. 
	Glenn is directed to an automated washing system with compliance verification (title) and teaches wherein the remote database is a cloud (Employee record 340, which may contain information about duration of washing, may be maintained centrally at an administration computer 104. FIGS. SA and 58; paragraph 0079. This may be considered a private cloud service delivered from the data center of a business.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koganezawa with the teaching of Glenn for the purpose of providing compliance verification (paragraph 0002).
	Regarding Claim 21, Koganezawa discloses the faucet of claim 1, but does not explicity disclose further comprising an identification device for determining the identity of a user. 
	Glenn is directed to an automated washing system with compliance verification (title) and teaches an identification device for determining the identity of a user (User tag 208 is read by RFID reader 212 when user 204 approaches and/or begins using cleaning station 100a. 
paragraph 0069).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koganezawa with the teaching of Glenn for the purpose of providing compliance verification (paragraph 0002).
	Regarding Claim 22, modified Koganezawa discloses the faucet of claim 21, but does not explicitly disclose wherein the identification device is a badge reader. 

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koganezawa with the teaching of Glenn for the purpose of providing compliance verification (paragraph 0002).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koganezawa et al. (US 6,135,146), Chewins (US 2007/0163935), and Glenn et al. (US 2010/0326472) as applied to claim 6 above, and further in view of Belz et al. (US 2012/0055557).
	Regarding Claim 7, modified Koganezawa discloses the faucet of claim 6, but does not explicitly disclose wherein the sensor includes an in-water sensor configured to detect a user's hands in a water stream delivered from the outlet of the spout. 
	Belz is directed to a faucet including a capacitance based sensor (title) and teaches an in-water sensor configured to detect a user's hands in a water stream delivered from the outlet of a spout (capacitive sensor 26 for providing signals to controller 24 indicating the detection of a user's hands near or on spout 12; FIG. 1; paragraph 0023). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koganezawa with the teaching of Beilz for the purpose of providing consistent and reliable on/off control of the faucet throughout the life of the product (paragraph 0005).
	Regarding Claim 8, modified Koganezawa discloses the faucet of claim 7, but does not explicitly disclose wherein the in-water sensor is configured to detect a user's hands moving in the water stream delivered from the outlet of the spout.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koganezawa with the teaching of Belz for the purpose of providing consistent and reliable on/off control of the faucet throughout the life of the product (paragraph 0005).
	Regarding Claim 9, modified Koganezawa discloses the faucet of claim 7, but does not explicitly disclose wherein the in-water sensor includes a capacitive sensor. 
	Belz is directed to a faucet including a capacitance based sensor (title) and teaches an in-water sensor including a capacitive sensor (capacitive sensor 26 for providing signals to controller 24 indicating the detection of a user's hands near or on spout 12; FIG. 1; paragraph 0023). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koganezawa with the teaching of Belz for the purpose of providing consistent and reliable on/off control of the faucet throughout the life of the product (paragraph 0005).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koganezawa et al. (US 6,135,146) and Chewins (US 2007/0163935) as applied to claim 1 above, and further in view of Lutz (US 2013/0206654).
	Regarding Claim 10, Koganezawa discloses the faucet of claim 1, further comprising a controller (a control unit not shown including, • solenoid valve control circuit 76 for driving solenoid valve 4; FIG. 7; col. 5, lines 21-34), but does not explicitly disclose a sensor inc communication with the controller and configured to detect the status of the antibacterial device. ,. · " Lutz is directed to a hub and removable 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koganezawa with the teaching of Lutz for the purpose of providing an effective disinfectant while reducing the need for dissolving sanitizing chemicals such as chlorine (paragraph 0003).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koganezawa et al. (US 6,135,146) and Chewins (US 2007/0163935) as applied to claim 11 above, and further in view of Slob (US 3,987,617).
	Regarding Claim 12, Koganezawa discloses the faucet of claim 11, but does not explicitly disclose wherein the time indicator includes a circular dial including a plurality of sectors that are selectively illuminated based upon the time that water is discharged from the outlet of the spout. 
	Slob is directed to a display device for a counting mechanism, such as a clock or watch (title) and teaches a time indicator including a circular dial including a plurality of sectors that are selectively illuminated (time displayed by means of three concentric rings, the inner ring 1 comprising 24 positions for displaying whole and half hours, the central ring 2 comprising 60 positions for displaying minutes,, and the outer ring comprising 60 positions for displaying seconds (col. 2, lines 40-45) 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koganezawa with the teaching of Slob for the purpose displaying the time that water is discharged from the outlet of the spout, the motivation being to provide a display device having a minimum number of connections (col. 1, lines 29-41).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koganezawa et al. (US 6,135,146) and Chewins (US 2007/0163935) as applied to claim 31 above, and further in view of Kessener et al. (US 4,901,922).
	With regards to claim 14, Koganezawa et al. does not teach a light emitting device that illuminates the water as claimed.  Kessener et al. teaches illuminating water with different light color or intensity in order to indicate a status of the water to be used for hand washing, ie the temperature of the water (abstract; column 1, lines 59-68).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have a light emitter illuminate the water to be used for handwashing based on the temperature of the water in order to provide a visual indication for the user.  Illuminating the water to show temperature during use of the water would result in the water being lit by the illuminating device when the faucet is operating in the treatment mode.  
	Additionally and alternatively, Kessenger et al. broadly teaching indicating a status of the water with different light colors.  It would have been obvious to a person having ordinary skill in the art to illuminate the water in different colors to indicate relevant information about the water including being ozonated in order to provide visual indicators for the user. 

Allowable Subject Matter
Claims 5 and 23-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With regards to claim 5, the closest prior art is the combination as discussed above in regards to claims 1 and 3.  The combination does not teach the claimed structure of the ozone generator in claim 5.  The prior art does not provide a teaching or suggestion to arrive at the claimed invention within the claim environment.

	With regards to claim 29, Koganezawa discloses a water treatment dispensing system (automatic faucet device for cleaning human body with ozone-water; title) comprising: an outer housing defining a chamber (automatic faucet device 1 shown in FIG. 1 as an outer housing defining a chamber; a plurality of fluid devices supported by the outer housing (first solenoid valve 4 and second solenoid valve 6, e.g. FIG. 6; col. 4, line 56-col. 5, line 1 ); an ozone generator fluidly coupled to the fluid devices for delivering ozonated water to the hands of a user received within the chamber (ozone-water source 8 shown in FIG. 6 fluidly coupled to first solenoid valve 4 and second solenoid valve 6 for delivering ozonated water to the hands of a user; col. 4, line 66-col. 5, line 5); an electrically operable valve in fluid communication with the ozone generator for controlling fluid flow therethrough (first solenoid valve 4 and second solenoid valve 6; FIGS. 6 and 7; col. 5, lines 14-34); a controller in electrical communication with the electrically operable valve (a control unit not shown including solenoid valve control circuit 78 for controlling second solenoid valve 6; FIG. 7; col. 5, lines 42-44 ); a user detector in electrical communication with the controller (detector 7 for detecting the presence of a user's hands; FIGS. 2 and 4; col. 3, lines 58-65), wherein the controller controls the electrically operably valve in response to the user detector detecting the hands of a user (First solenoid valve 4 opens in response to the detection signal from sensor 7. col. 6, lines 59-62). 

	The prior art of record, individually or in combination, does not teach or fairly suggest a water treatment dispensing system comprising: an outer housing defining a chamber; a plurality of fluid devices supported by the outer housing; an ozone generator fluidly coupled to the fluid devices for delivering ozonated water to the hands of a user received within the chamber; an electrically operable valve in fluid communication with the ozone generator for controlling fluid flow therethrough; a controller in electrical communication with the electrically operable valve; a user detector in electrical communication with the controller, wherein the controller controls the electrically operable valve in response to the user detector detecting the hands of a user within the chamber; and a gas mitigation system in electrical communication with the controller and including a fan configured to draw ozone outgas from within the chamber.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DONALD R SPAMER/Primary Examiner, Art Unit 1799